Citation Nr: 0122675	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  99-22 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1961 to January 
1964 and from April 1964 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which determined that the veteran continued to be 
incompetent for VA purposes.  A hearing before an RO Hearing 
Officer was conducted in May 2000.  The veteran offered 
testimony at a hearing before the undersigned Member of the 
Board in June 2001.  Transcripts of both hearings have been 
associated with the claims folder.


FINDING OF FACT

The veteran lacks the mental capacity to contract or to 
manage his own affairs, including disbursement of funds, 
without limitation.


CONCLUSION OF LAW

The veteran is not competent for VA purposes.  38 U.S.C.A. § 
501 (West 1991); 38 C.F.R. § 3.353 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran has been service connected for schizophrenia with 
a disability rating of 100 percent since August 1970.  The 
record indicates that he has been hospitalized repeatedly 
since 1970 for psychiatric care and substance abuse problems.  

By a rating decision of January 1989 the RO determined that 
the veteran was not competent for VA purposes.  The RO has 
continued this determination in subsequent determinations, 
including the July 1999 decision currently on appeal.

In April 1995, the veteran requested that he be permitted to 
manage his own financial affairs.  VA medical records 
received pursuant to the veteran's request show that he was 
hospitalized from April 18 to May 4 1995, for detoxification 
and rehabilitation.  The hospitalization report notes 
multiple admissions for psychiatric care and substance abuse.  
On h is April 1995 admission, the veteran reported hearing 
voices and feeling depressed.  He stated that he was drinking 
about 6 beers daily and smoking one marijuana cigarette per 
day.  He stated that his substance abuse depended mainly on 
how much money he had.  He gave a history of two overdoses.  
The diagnoses were schizophrenia, chronic undifferentiated 
type, alcohol dependency, and cannabis abuse.  The veteran 
was discharged against medical advice, but stated that he had 
medications at home and would set up his own follow-up.  

In June 1999, the veteran again submitted a statement 
regarding his ability to manage his own affairs.  The RO 
procured further records to assist in the determination of 
the veteran's competency.  Records show that the veteran was 
admitted to VA care in November 1998 with a provisional 
diagnosis of drug overdose and alcohol withdrawal symptoms.  
His history of chronic alcoholism and alcohol dependency was 
noted.  He stated that he had consumed more than two tablets 
of Thorazine and Trazodone following a period of binge 
drinking.  He was detoxed from alcohol.  His condition on 
discharge was noted as competent and stable.

A field examination was conducted in January 2000.  The field 
examiner indicated that he had discussed the veteran several 
times in the past few months with a member of the appointed 
guardian's staff.  She had related that the veteran appeared 
to have been drinking heavily and had been calling nearly 
every day demanding additional funds for travel expenses, 
spending money, and incidental needs.  She noted that the 
veteran had become more belligerent.  The field examiner 
indicated that the veteran was currently receiving $150 per 
week, with $25 withheld to pay a church donation and $25 
withheld to pay off a store charge account that was opened by 
the veteran without the guardian's approval.  In addition, 
the veteran was also receiving $200 per month for groceries.  

The field examiner reported that he had made an unannounced 
visit to the veteran's home in January 2000, but that no one 
answered the door.  He noted two large trash bags on the 
veteran's front porch, stating that they appeared to be 
filled with beer cans.  When the examiner returned later in 
the day, the veteran was home and was very drunk.  He was 
very agitated and refused to answer questions concerning his 
request for increased funds.  The examiner noted that the 
home's interior required cleaning.  The kitchen was a mess 
with cans and food containers about and dirty dishes in the 
sink.  The veteran flew into a rage in response to the 
examiner's questions.  When asked about his medication, the 
veteran attempted to open a metal cabinet with four pad locks 
attached to its door.  He showed the examiner an ammunition 
case filled with prescription drug containers, many of which 
were full and appeared to be unused.  He opened the 
containers and threw them about the room.  The examiner left 
at that point.

The field examiner also reported that he met with the 
veteran's guardian and a member of the guardian's staff the 
following day.  The examiner advised them that he had found 
the veteran to be out of control and recommended community 
intervention.  He related that he could not recommend any 
type of increase based on his observation of the veteran.  
The examiner also contacted the veteran's VA social worker 
and related his experience with the veteran.  

The field examiner stated that the veteran's drinking 
appeared to be out of control.  He recommended that a 
relative be present when the veteran was seen or that he be 
interviewed in a setting away from his home.  He did not 
recommend any increase in the veteran's current spending 
allowances, indicating his belief that the veteran was 
incapable of controlling his drinking or benefiting from any 
additional funds.  

Correspondence was received from the veteran's guardian in 
April 2000.  He related his belief that the veteran was 
incapable of managing his own financial affairs.  He reported 
that he and his staff had almost daily contact with the 
veteran.  He indicated that when the veteran drank or abused 
his prescription medications he became abusive, difficult, 
and threatening.  He stated his observation that the 
veteran's family, neighbors and girlfriends took monetary 
advantage of the veteran.  The guardian also submitted a copy 
of a letter he had sent to the veteran's VA physician, 
wherein he described his experiences with the veteran.  He 
noted that the veteran's behavior had undergone a change for 
the worse in the summer of 1999. He stated that the veteran 
appeared to be drunk during phone calls, even those received 
in the morning.  He indicated that he and members of his 
staff had been called by the veteran at home.  He stated that 
the veteran's behavior had become increasingly worse.  He 
also noted that the veteran's allowance checks were generally 
cashed at a beer joint in the veteran's neighborhood.

The veteran underwent a VA fee-basis examination in March 
2000.  The claims folder was not made available for the 
examiner's review.  The veteran gave a history consistent 
with his service records.  He reported that he drank three to 
four times per week, and consumed two to three beers per 
occasion.  He indicated that his last drink had been three 
days prior to the examination.  He denied the use of illicit 
substances.  He reported that he had discontinued his 
psychotropic drugs two to three weeks prior to the 
examination because he found them too sedating.  He indicated 
that he had not contacted his care providers with respect to 
the discontinuance of the medications.  

On mental status examination, the veteran's speech was 
disorganized with frequent derailment.  The examiner found 
self care deficits in the areas of managing finances and 
health.  The veteran reported an ongoing voice in his head, 
but denied delusions.  His memory was intact, but he was 
noted to struggle to recall specific information such as 
names of medications and health history.  Concentration was 
fair to poor.  His insight and judgment were limited, and the 
examiner noted the veteran's incapacity to appreciate the 
consequences of discontinuing his psychotropic medication.  
The examiner noted the veteran's reports of family attempting 
to take advantage of him.  He also noted the veteran's 
statement that his use of alcohol impaired his ability to 
make sound judgments.  He stated that although the veteran 
was fully alert and oriented, he lacked the insight and 
judgment to fully manage many of his financial and medical 
affairs.          

The transcript of the veteran's hearing before an RO Hearing 
Officer in May 2000 reflects that the veteran's speech was 
disorganized, and his representative had difficulty eliciting 
clear testimony.  When asked what he believed had changed to 
render him competent, the veteran responded, "[T]hey don't 
come around my house.  My neighbors they want to come use the 
phone."  When asked how he would manage his own affairs if 
he was deemed competent, he stated that he would have the 
money direct deposited and place some in CD's.  He said that 
he might also buy a car.  He indicated that he had started 
the substance abuse program at the Chillicothe VA Medical 
Center (VAMC) several times but that he had never completed 
it.  He indicated that he was willing to complete the dual 
diagnoses program at the VAMC.

Outpatient records from the Chillicothe VAMC were received 
subsequent to the veteran's hearing.  They show that he was 
seen for routine follow-ups, but no opinion is noted 
regarding his competency.  Of note is the record of a 
consultation in June 2000, which states that the veteran was 
screened for substance abuse.  He stated that his last drink 
was three days prior to the interview.  He indicated that he 
wanted to enter a substance abuse treatment program because 
if he were to quit drinking completely he would be declared 
competent.  The interviewer noted that the veteran's speech 
was rambling, disconnected, and often irrelevant.  It was 
determined that the veteran was not appropriate for 
domiciliary substance abuse treatment.  It was recommended 
that he attend twelve-step meetings in his community.

The veteran was afforded a hearing before the undersigned 
Member of the Board in June 2001.  He rambled and made 
irrelevant statements in response to his representative's 
inquiries.  He indicated that most of his spending money went 
toward cigarettes and audio tapes, and that he generally had 
$30 or $35 at the end of the week.  He stated that he 
performed his own housekeeping, cared for his dogs and did a 
little bit of gardening.  When asked about his drinking, he 
stated that he drank "every once in a while" to flush out 
his kidneys.  He stated that he drank two cans of beer per 
day.  He stated that if he had control over his finances, he 
would have a car and someone to drive him around, and that he 
would go on vacation and go to different churches and movies.  
In closing, the veteran stated, "maybe I do need a 
custodian, but you know, like I said, I'd like to have 
cigarette money, buy my own cleaning supplies, my own 
groceries."  

After the hearing current medical records from the 
Chillicothe VAMC were submitted with a waiver of the 
veteran's right to have this evidence initially considered by 
the RO.  They show that the veteran was admitted to the 
substance abuse treatment program in July 2000, but checked 
himself against medical advice without completing the 
program.  During his hospital stay, he was noted as being 
very thirsty for drugs.  He demanded pain pills.  An October 
2000 comprehensive review shows that the veteran was found to 
be incompetent.    

A follow-up treatment note dated in March 2001 states that 
the rationale for continued treatment was the veteran's 
history of alcohol abuse and non-compliance with his 
medications.  Physical therapy treatment notes from March 
2001 note that the veteran's attention span was very short 
and that he could not stay on the subject.  A medical 
treatment note of May 2001 notes that the veteran was very 
verbal and talked about a variety of issues without stopping, 
including that he was reading the Bible through for the 
twenty-sixth time.  

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the RO's most recent 
consideration of the issue on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
evidence necessary to substantiate his claim for restoration 
of competency status for VA purposes.  The RO has provided 
the veteran with a current VA examination of his disability.  
A field examination has been conducted.  The veteran 
testified at his June 2001 hearing that aside from records he 
had brought to the hearing, there was no evidence relevant to 
his claim that had not been associated with his claims 
folder.  The Board is not aware of any additional evidence or 
information which could be obtained to substantiate the 
veteran's claim.  In sum, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA 
and the implementing regulations.  Therefore, the veteran 
will not be prejudiced as a result of the Board deciding this 
claim without first affording the RO an opportunity to 
consider the claim in light of the VCAA.



III.  Analysis

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds, without limitation.  38 C.F.R. § 3.353(a).

Where a reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).

Since the veteran was initially deemed incompetent for VA 
purposes in 1989, the RO has consistently found him to remain 
so.  While the medical evidence reflects that the veteran has 
been found to be competent on isolated occasions, the 
evidence of record, when viewed as a whole, clearly 
demonstrates that he is incapable of managing his finances.  
The veteran has a history of alcoholism and noncompliance 
with his medications.  There is evidence that his neighbors 
and family attempt to take advantage of him.  Despite 
numerous hospital admissions for drug abuse issues, the 
veteran has failed to complete a substance abuse treatment 
program.  The January 2000 field examination report 
illustrates the veteran's problem with alcohol and inability 
to comply with his medicinal regime.  

The most recent comprehensive psychological examination was 
conducted by a provider outside the VA system.  Although he 
did not have access to the veteran's records, he made 
findings that essentially agree with the evidence contained 
in the claims folder.  Specifically, the examiner found that 
the veteran's insight and judgment were limited to the point 
that he was unable to manage his finances.  This conclusion 
was appropriately supported by reference to relevant medical 
evidence.  

Therefore, it is the Board's opinion that the determination 
of incompetency should be continued.


ORDER

The Board having determined that the veteran remains 
incompetent for VA purposes, the appeal is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

